UNITED STATES COURT OF APPEALS
                             FOR THE FIFTH CIRCUIT

                                  No. 99-60348
                                Summary Calendar



                                QUINTIN L. MILTON

                                                            Plaintiff-Appellant,

                                        versus

                        JACKSON PUBLIC SCHOOL DISTRICT

                                                                Defendant-Appellee.

             Appeal from the United States District Court
      for the Southern District of Mississippi, Jackson Division
                    District Court No. 3:98-CV-467


                                  June 8, 2000

Before JOLLY, JONES, and BENAVIDES, Circuit Judges.

PER CURIAM:*

             Quintin Milton sued his former employer, the Jackson Public

School District, alleging he was discharged based on his national origin

in violation of Title VII, 42 U.S.C.A. §2000e et seq., and 42 U.S.C.A.

§1981.       Milton   also   asserted   state    law   claims    of   negligent   and

intentional infliction of emotional distress.                   The district court

granted summary judgment in favor of Jackson Public Schools with regard




         *
              Pursuant to 5TH CIR. R. 47.5, the court has determined that this
  opinion should not be published and is not precedent except for the limited
  circumstances set forth in 5TH CIR. R. 47.5.4.
to Milton’s federal discrimination claims and declined to exercise

pendent jurisdiction over the remaining state law claims.

            Having reviewed the parties’ briefs, the district court’s

comprehensive opinion, and pertinent sections of the record, this Court

agrees that Milton was neither able to establish a prima facie case of

discrimination nor adduce sufficient evidence to support a reasonable

inference   that    national   origin   was   a   determinative   factor   in his

termination.       This Court therefore affirms for essentially the same

reasons stated by the district court.

            AFFIRMED.




                                        2